Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 1 of 28




                                                                    EXHIBIT A
                                                                    to Notice of
                                                                      Removal
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 2 of 28
     Case 0:21-cv-61190-RKA
            r .    i        Document 1-2 Entered on FLSD Docket 06/08/2021 Page 3 of 28
Filing # 1261 56318 E-Filed 0 5/04/202104:30:10 PM




                                                     IN THE CIRCUIT COURT OF THE 17`''
                                                     JUDICIAL CIRCUIT, IN AND FOR
                                                     BROWARD COUNTY, FLORIDA

                                                     GENERAL JURISDICTION DIVISION

                                                      CASE NO. CACE-21-008780
       MAUREEN LESCHEL,
                     Plaintiff,

        vs.                                                                        ~\ TIML:
                                                                 DArE
                                                                            ~
        FISERVE GLOBAL SERVCIES,
        INC., a foreign corporation,                             II~ITIP+ —~ --- ~~'ADGEf/
                              Defendant.

                                                    SUMMONS                                Eric Larson
                                                                                   Cert.Process Serv®r #063
                                                                                      2nd Judicial Circuit
        THE STATE OF FLO1tIDA
        To Each Sheriff of the State
                                                                   a copy of the complaint or petition
                 YOU ARE COMMANDED to serve this summons and
                                                           the Registered Agent for the Defendant,
         in this action on Corporation Service Company, as
                                                            tered Agent has an address of 1201 Hays
         FISERVE GLOBAL SERV_ICES, INC., and the Regis
      ~'Street;Tallahassee,Florida 32301.~

                                                                           to the Complaint or Petition, on
                 Each Defendant is required to serve written defenses
                                                                   Street, Suite 1700, Ft. Lauderdale, Florida
         Plaintiffs' Attorney, Mark J. Berkowitz, P.A.,110 SE 6`h
                                                                     that Defendant, exclusive of the day of
         33301, within 20 days after service of this summons on
                                                               clerk of this court either before service on
         service, and to file the original defenses with the
                                                                    dant fails to do so, a default will be
         Plaintiffs' Attorney or immediately thereafter. If a Defen
                                                                     the Complaint or Petition.
         Entered against that Defendant on the relief demanded in
                        MAY 05 2021
          Dated on
                                                                        BRENDA FORMAN
                                                                        As Clerk of the Court     ac~~_T

                                                                        By
                                                                          As Deputy Clerk
                                                                                                  BR~



                                                                                             REN®A D. F
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 4 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 5 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 6 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 7 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 8 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 9 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 10 of 28




    34:. Tl%e,a:foreinentioned :-aI ctions: ti£:.Defendant :consfitute age
                                                                             discriinination, in. violation .of -the
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 11 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 12 of 28
                   Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 13 of 28

                                                                                                                                                                                                    _.,
                                                                                      CHARGE OF dI&CR.IMIh1ATION .                                                                                                    F1yT£R Ct14R(;E:_~L 41RIi[t: :,
                                                                                                                                                                                                                      [ l EEPA
                                                  . .'                                                            .
                                     •t7>;r for rn iL'eftCeted by•tfee Prtvaty Aet                 Pf ~474, sev Prlvacy'A:et-,Ste.ternent wi fev¢is~ ~ ;                                                     . .... :.L . I EFr1C
     ..,       .       .                 . ..      ..... . . . .. : .• .      .                                                                              .                                                            _                                            .         _                            ,
                                     0efore comAlcdfna;thls torm,
                                                             .          ..; . ...
                                            ,.   .•               ..
                                                                                                                                          .      .       .                                                                                                                                                        •              .. .
                                            :              FLORIPA COMMISSION oN NUMAN RELATiOfaS .                                                                                                                                     and. EEOC
                               .    ... .                                                         : .         :               ...                                                                                                                       ..
                                                                       "•             •
                                                                                                         , ,'.                              _ and Iacal Ag©ncy, it ©ny} .
                                                                                                                                         (Stato
                                                                                                                                                                                                                     NONtE•TELEPN6NEN0.(tncludeArea Codg). .•
                                   NM1fi (Ind keie Mr.r tds , or Mrs )                       Nis.:Maur~ell LesGh~l- ,                                                                                               (954}.997-0SOQ
                           ,                                                                                                              .. -                                                                                 .
    :.                                                                                  EL 33326: _
                                   5trcef ~idaresrr .':319 PSln.1 I31t'.d. :~4'estt~I]?......                           :..          couNTx B'roward
                   -                                                                                                 .                                        _     .
                                   NFCMED IS  ETHEEtiOPLOYER;  Lf180R;ORGANIZAT301UJEM[?f:0YM11ENT     AGENCY;           APPRENTICESH         IP COMMITTEE;
                                   STATE OR"LOGAL GOVERh)MENT'AG@NCY 1NHO: C7lSCRIt1AlNATED AGAINST ME               -'_(!f nuury thvrr one irct'iel~x j.
                                                           ..                                 h     " •:: : : .                                                      ..                                                                                                                                                         .
                                                                             .~                                          F ELEP..HQfiE- N ' J'i (f cl de Area Code)
                                   tvu+tE .FI51 RV GLOBALSERVICES, INC: ': •                    . d FJnploy~es 5oQ+ •_            a52-734n
                                                                                                                                                                                                                                                                                 -
                                   STREETAQARF58 CITY,STATEPND2TPWBE4OQQ COf3i Rid98 Drive,                                                                                               Coral Spnngs; FL 33065                                                                         „
                                                                                                                                                                                                                      Et.EP1iON£ NUMEER{tnUudellrea-rade~                   -            • !"' ' ..
                                                 FCI~SQZVofNar₹1tAmericn                                                                                                                                "            ($QQ) g72-7a82 :.
               .           .                                      •     .           .. ;    . .   ....                          .        .,. :                   .    ..          ;....                                            ,         ..                                      •                                .
                                   sTRecr;aDa~scirr 255 Fisery Drive,:B'rookfi,eld,.~ISC6n51n                                                                                                                       STkTE'dNUT1PGODE53D45
                                                                                                                                    -.                                                                  ..                                                   .
                                   CAlfSri- pF DISCRIMINATION flASED ON (Uieck approprlate bsxcs))                                                                                                                   tiATE MO5i RECfNT OR CONTlNUINv. '
                                                                                                                                                                                                                     DiSCHIMINA7[ON , OOK p1ACE .
                                            f,, )~E [ ~ _Cot.DR[ ISt.`C [. .] .1ELiG[ON [ .~NATIOtvAL ORIGIN [I
                                                                  ,
                                        [Xa~ .GF.[
                                              4    ] RETALL4TtON [] OTHER (5pecify)                                                                                                                                  June 30,        '2020
                   `               The. Charg,ing :Party; Maureen .Leschel .(__LESCHEL"), is , 65 years.- oid;
                                                           [3/18/S5];                      and„ she :was. subject :to                                                  a      separation. from                                                                                                 -              •..           .
                                   empioyment; _on :3urie, 30; . ZQ20,. by Bank.:of: Amerlca Merchant Services:                                                                                                                                                                                       "
                                   LESCHEL. was a team. mernber of th:e Nationai :Partner :Saies.. Dhvision; '.
                                   v+chere, she;wras.empioyed -for sixteen . years:.a's 'a top perforrnec-.Bank of
                                   Amerida           nt S~ rvlces; tvas foerped in` `2010, through a joint venture                                                                                                                                                                                '
    ... .. .                       betwesn ~~iYst Da a Corpqration' (reeerstiy •purchiased •by .Fiserv' . •... .:...                                                                                                                      .          .                                                    .
                                                                                                                                                                                                                                                   .-.                     ~~ .. . .
                                   GorporaEion); possessing a": 519l0 .owlrQrshlp "interest;''and _..."   Bank . of=
                                   america, with a 499k,, oi:vnership interest:
                                                                       ,.                                                                                                                                                               ..                                                                .
                                                                                                                                                                              ;
                                   Fn iate: 2019, ail.' employees froiTl ; Bank; of ArneriCa Mercti•ant ServiCes,
                                           P..               p           p
                                                                                n` 8ank
                                   foerre vauat on tlFFSERV d.ecided, that~at hQugh,; theofNational:.Partner
                                                                                            America and. FISERV,'
                                                                                                             Team                                                                                                                                                ..:
                                   was toaia ma3ntained, due to:the pandemic, there rio.uld'be job cuts; arid,
                                   LESCHEL tiNas subjecied to.the reduction in.force,
                                                                  •. .. :.::• :                           .                                                                                                                                                                                                                              -
                                   Some'members.'of.the"tearn, retained,.by.,F:ISERV, to the dEtriment.of
                                    l.ESCHEL, were stibstantfaliy yourigar; by 12--15 years;; soi-ne: had lessei~.                                                                                                                                               _
                                    qualificatio,ns;..5orne: had `(esser performance ratings; sorne had:aesser
                                    ion gevity; and soine have lesser skil! sets. Although the Charging Party`
                                   .brought. these :pQints to•' the' attention -of Bank of ,America Merchant '
                                   Services `management,
                                                 _.            she was told by ,managefnent that the criter'ia for.
                                    retention was unknavrn. .'

                                                                                                    .                                                                                                           ,
                                     The Charging Party was subjected to an uniawfui dismissai, In violation
                                   of the Age- Discrirnination in' Empioyment -Act" of 1967, as ainended, 24 ,.
                                   U.S.C. S2ction 625, et seq: and the Fiorida .Ciriii Rights Act of 1992; Fla.
                                   Stat: Section 760, :_et seq, eritit(ing. her -ta appiicable forrns of relief and
                                   moneta dama es..•`
                                   []'Ia,awantttilschar9erilpdwRhtfe,EEOC•                                                                                           NOTARY-              sxnneca           ryEa         stS         nd'toc   R viremants)
                                   I ~vll4 adW9a tt+¢ aqencErs if I ch3rufe: my,address or relepfx7r)e:                                                                            ~
                                                                                                                                                                                                                                              ol
.                                  number aiid I will ccwperala. fulty ri,tt~ tirem ~n the prpcesstixy ';                                                            I     eer etfir     5t! I        'read - aGn~a ctiarge end that-it it
                               ,   ormy charge in accOr_dstice kvstEi their, pnxr.ciiires•                                                                           Is trua t the beat of        my knowled~n, tntorinnbon rsnd belief.
         .                                 . . .            - .                  . .           . ,    .                                                                                     .  ..                                                                                             .
                                   ] declare urtiif ~ ... tty of perjury thaCthe f ~ oing (~.trun -:                                                                 SLGNATl3RE OF COMPlJ1INANT
                                   and ccoe
                                                                        ~~d
                                                                                     +0
                                                                                     ~      ✓~            ~                                                  :       suescRteeo and s »~rn ta
                                                                                                                                    • ~r
                                                                                                                      ,                                              Bn(orc                                              Mra on thfs         O R   ~a                                                                     ' '        •
                                                                                                                          '                                          (Day , month a         yea

                                   Da ~.                         Char9[tt9 Party (signature)
                                                      •-                `.                                                                                                                                                                                                                    .
                                                                                                                                                     :                                                                         r~AsT~siA N4ARtt: DECAR~
                                                                                                                                                                                                                          MY GOPt"1SSf0td # 6G qSE0A1
                                        •                                                                                                                                                         '9                0~             EXPiRC3.May 15, 242                                                                          •.
                                                                                                                                                                                                          VT.
                                                                                                                                                                                                       'dor r.°;•' SondsA Thru Natary Pulitic Urrdetixtitots
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 14 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 15 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 16 of 28
                           DISMiSSAL ANo 'NOT'IdE:OF NGHl't
   Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 17 of 28




                                                                                                                        NJH / ALL
                                                                                                     Transmittal Number: 23184752
Notice of Service of Process                                                                            Date Processed: 05/11/2021

Primary Contact:           Barbara Jenovai
                           First Data Corporation
                           6855 Pacific Street
                           AK300
                           Omaha, NE 68106-1052

Electronic copy provided to:                   David Frank
                                               Kathy Hogy
                                               Legal Department

Entity:                                       Fiserv Global Services, Inc.
                                              Entity ID Number 2430411
Entity Served:                                Fiserve Global Services, Inc.
Title of Action:                              Maureen Leschel vs. Fiserve Global Services, Inc., d/b/a Fiserve
Matter Name/ID:                               Maureen Leschel vs. Fiserve Global Services, Inc., d/b/a Fiserve (11221355)
Document(s) Type:                             Summons and Notice
Nature of Action:                             Discrimination
Court/Agency:                                 Broward County Circuit Court, FL
Case/Reference No:                            21-8780
Jurisdiction Served:                          Florida
Date Served on CSC:                           05/10/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Mark J. Berkowitz
                                              954-527-0570

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 18 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 19 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 20 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 21 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 22 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 23 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 24 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 25 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 26 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 27 of 28
Case 0:21-cv-61190-RKA Document 1-2 Entered on FLSD Docket 06/08/2021 Page 28 of 28
